 1   ALDEN J. PARKER (SBN 196808)
     Email: aparker@fisherphillips.com
 2   ROBERT A. SARKISIAN (SBN 327364)
     Email: rsarkisian@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 4   Sacramento, California 95814
     Telephone: (916) 210-0400
 5   Facsimile: (916) 210-0401

 6   Attorneys for Defendant
     LAND OCEAN, INC.
 7

 8                                         UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN WHITAKER,                                      Case No: 2:21-cv-00445-JAM-AC

12                            Plaintiff,
                                                          STIPULATION TO EXTEND DEFENDANT’S
13            v.                                          TIME TO RESPOND TO PLAINTIFF’S
                                                          COMPLAINT; ORDER
14   LAND OCEAN, INC., a California
     Corporation,
15                                                        Complaint Filed: March 12, 2021
                              Defendant.                  Trial Date:      None Set
16

17

18            This stipulation is entered by and between Defendant LAND OCEAN, INC. (“Defendant”) and

19   Plaintiff Brian Whitaker (“Plaintiff’), through their respective undersigned counsel, as follows:

20            WHEREAS, Defendant is still in the process of preparing a responsive pleading to Plaintiff’s

21   Complaint;

22            WHEREAS, there have been no previous requests to extend Defendant’s deadline to respond to

23   Plaintiff’s Complaint;

24            WHEREAS, pursuant to E.D. Cal. L.R. 144(a), the parties hereby stipulate to extend the time for

25   Defendant to file a responsive pleading to the Complaint to give them time to complete their investigation

26   and prepare a responsive pleading;

27   ///

28   ///

                                                   1
           STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     FP 40403129.1
 1           NOW, THEREFORE THE PARTIES HEREBY STIPULATE AND AGREE, through their

 2   respective undersigned counsel, that the time for Defendant to respond to Plaintiff’s Complaint is

 3   extended through and including May 7, 2021.

 4           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5   Dated: April 26, 2021                         FISHER & PHILLIPS LLP
 6

 7                                            By: /s/ Robert A. Sarkisian
                                                  ALDEN J. PARKER
 8                                                ROBERT A. SARKISIAN
 9                                                 Attorneys for
                                                   LAND OCEAN, INC
10

11

12

13   Dated: April 26, 2021                         CENTER FOR DISABILITY ACCESS
14

15                                            By: /s/ Amanda Seabock
                                                  AMANDA SEABOCK
16                                                PRATHIMA PRICE
                                                  DENNIS PRICE
17
                                                   Attorneys for Plaintiff
18                                                 BRIAN WHITAKER
19

20

21

22

23

24

25

26

27

28

                                                 2
         STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     FP 40403129.1
 1                                      ORDER

 2           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   Dated: April 27, 2021                  /s/ John A. Mendez
                                            THE HONORABLE JOHN A. MENDEZ
 5                                          UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           1
                                         ORDER
     FP 40403129.1
